DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 22-23 are rejected since the specification does not exclude transitory memory devices.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al (US 10,617,961).
In Regards to claims 1, 12, and 22, Ma discloses:
a server for training a character for a game (3:31-46, a server executes a virtual character development application using machine learning), comprising:

a processor configured to facilitate a display of one or more scenes of the game, wherein the one or more scenes include a character and virtual objects (1:30-50, 10:4-14, processor 704, a user interface allows a player to interact with a game character in a virtual world); 

wherein the processor is configured to receive input data for controlling the character by a user to interact with the virtual objects (1:30-50, a user provides input to interact with a game character in a virtual world);

wherein the processor is configured to analyze the input data to identify interaction patterns of the character in the one or more scenes, wherein the interaction patterns define inputs to train an artificial intelligence (AI) model associated with a user account of the user (1:30-50, artificial intelligence engine extracts information from the received inputs and updates information associated with the virtual character based on the extracted information);

wherein the processor is configured to enable the character to interact with a new scene based on the AI model (3:3-26, the player may play with the updated virtual character), and

wherein the processor is configured to track the interaction with the new scene by the character to perform additional training of the AI model (5:18-47, the player may perform further training on the virtual character); and

a memory device coupled to the processor, wherein the memory device is configured to store the AI model (10:4-14, memory 706).

In Regards to claim 2, Ma discloses that which is discussed above. Ma further discloses that:
the additional training of the AI model is by interaction caused by the character when automatically controlled using decisions made using the AI model (5:18-46, the user may test the virtual character to see if further teaching is necessary, the virtual character automatically responds to the user using the previous training).

In Regards to claim 3, Ma discloses that which is discussed above. Ma further discloses that:
the decisions made using the AI model do not include control from the user (5:18-46, the user may test the virtual character to see if further teaching is necessary, the virtual character automatically responds to the user using the previous training). 

In Regards to claims 4 and 14, Ma discloses that which is discussed above. Ma further discloses that:
the input data is received via a computer network (9:28-51, virtual character development application is executed over servers 606 and communicates with client devices 605), 

wherein said analyzing the input data includes:
identifying features associated with the input data, wherein the features are associated with the character and the virtual objects in the one or more scenes (4:42 – 5:5, for example the artificial intelligence component 140 analyzes the data input and extract a color and geometric shape of a dog from a photo provided by to the system by the user);

classifying the features to output classifiers, wherein each of the classifiers is associated with a corresponding function performed by the character (4:42 – 5:5, the artificial intelligence component 140 classifies the extracted information with the dictated term “dog”);

providing the classifiers as inputs to train the AI model (4:42 – 5:5, for example the artificial intelligence component 140 stores the extracted information in the virtual character’s memory).

In Regards to claims 5 and 15, Ma discloses that which is discussed above. Ma further discloses:
requesting permission from another user account to access another AI model, requesting additional interaction patterns used to train the other AI model, applying the additional interaction patterns to train the AI model (5:63-67, multiple users are able to interact and create a plurality of virtual characters). 

In Regards to claims 6 and 16, Ma discloses that which is discussed above. Ma further discloses:
analyzing outputs achieved by applying the interactive patterns to the AI model (8:12-27, a first virtual character is asked to spell a word which it was trained to recognize);

analyzing additional outputs by applying other interactive patterns to the AI model (8:12-27, a second virtual character is asked to spell a word which it was trained to recognize);

determining whether the additional outputs exceed the outputs (8:12-27, an intelligence level is determined based on the ability of the trained virtual characters to spell the words);

training the AI model based on the other interactive patterns in response to determining that the additional outputs exceed the outputs (8:12-27, a character is further trained based on not being trained for a given word); and 
determining to apply the AI model that is trained based on the other interactive patterns for additional instances of the one or more virtual scenes (8:12-27, asking the virtual character to spell the word after it is further trained).

In Regards to claims 7 and 17, Ma discloses that which is discussed above. Ma further discloses:
providing the new scene to the character to enable the AI model to train from the new scene, wherein the new scene includes a virtual object that is not present in the one or more scenes or excludes one or more of the virtual objects present in the one or more scenes or a combination thereof (8:28-52, the user may further train the virtual character to recognize other objects);

receiving reaction data of the character controlled by the artificial intelligence model when the character reacts to the new scene (9:11-20, the virtual character performs recognition of images, voice, etc.);

applying by the AI model of the reaction data to perform the additional training, wherein the additional training is performed by identifying additional interaction patterns associated with the reaction data (8:28-52, the user may further train the virtual character to recognize other objects).

In Regards to claims 8 and 18, Ma discloses that which is discussed above. Ma further discloses:
assigning a skill level to the AI model before the training, a skill level to the AI model after the training, a skill level to the AI model before the additional training, and a skill level to the AI model after the additional training (8:12-27, an intelligence level is provided for the virtual characters based on their current training stored in the virtual character’s memory);

requesting a skill level of another AI model (8:12-27, virtual characters may engage in competitions based on their respective intelligence levels);

applying one of the skill levels of the AI model corresponding to the skill level of the other AI model in a competition between the AI model and the other AI model (7:49 – 8:27, virtual characters may compete against each other to test their training and intelligence levels).

In Regards to claims 9 and 19, Ma discloses that which is discussed above. Ma further discloses that:
the character is not controlled by the user and is controlled by the AI model during the competition and the other character is controlled by the other AI model during the competition (9:11-20, virtual characters may play and compete with each other). 

In Regards to claims 10 and 20, Ma discloses that which is discussed above. Ma further discloses:
determining that a request is received from another user to play the game with the user, identifying that the user is logged out of the user account in response to receiving the request, and generating data for displaying that instead of the user the AI model is available to play the game with the other user (9:11-20, virtual characters may play and compete with each other, i.e., if a player is logged out the virtual characters can interact with each other without player input).

In Regards to claims 11 and 21, Ma discloses that which is discussed above. Ma further discloses:
receiving a recording of gesture data of the user and voice data of the user during the display of the one or more scenes of the game, and integrating the gesture data and the voice data with the inputs used to train the AI model to enable the character to apply gestures and voices (4:42-65, to develop and train the virtual character the player may provide audio, video, images, etc., the examiner interprets the images and videos which the user provides as capable of including gesture (for example a photo of the user or a video of the user making a gesture) data which is then used to train the virtual character).



In Regards to claims 13 and 23, Ma discloses that which is discussed above. Ma further discloses that:
to the enable character to interact with the new scene includes, the processor is configured to apply the AI model to the new scene (3:3-26, the player may play with the updated virtual character).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Pinheiro/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715